 1

 2

 3

 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware corporation,
                                                              No. C18-1399 RSM
11                                       Plaintiff,
                                                              ORDER GRANTING PLAINTIFF
12                                                            AMAZON.COM, INC.’S MOTION
               v.
                                                              FOR EXPEDITED DISCOVERY
13                                                            RELATING TO DEFENDANTS’
      JOHN DOES 1–50,
                                                              IDENTITY
14
                                         Defendants.
15

16             This matter comes before the Court on Plaintiff Amazon.com, Inc.’s (“Amazon”)
17    Motion for Expedited Discovery Relating to Defendants’ Identity. Dkt. #3 Having reviewed
18    the complaint and the papers filed in connection with this matter, the Court finds good cause to
19    grant Amazon leave to conduct expedited discovery as follows:
20             Amazon is granted leave, prior to the Rule 26(f) conference, to serve Rule 45 subpoenas
21    on the following companies solely for the purpose of obtaining account information that may
22    help identify Defendants:
23             a)        NameCheap, Inc. (the company that registered Defendants’ domains
24                       looksafebro.com and googlaappla.com);
25             b)        P.D.R. Solutions (U.S.), LLC (the company that registered Defendants’ “.top”
26                       domains and unberllerclick.com);
27
     ORDER GRANTING AMAZON’S MOTION FOR                                          Davis Wright Tremaine LLP
     EXPEDITED DISCOVERY (2:18-CV-01399) — 1                                              L AW O F FI CE S
                                                                                    1201 Third Avenue, Suite 2200
      4834-3322-1746v.1 0051461-002010                                                Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 1             c)        Cloudflare, Inc. (the company through which Defendants host looksafebro.com,
 2                       unberllerclick.com and googlaappla.com);
 3             d)        Google, Inc. (the company controlling the email address Defendants used to
 4                       register their “.top” domains, carter@gmail.com);
 5             e)        Cisco Systems, Inc. (the company Defendants used to host the subdomains
 6                       mob.unberllerclick.com and us.looksafebro.com); and
 7             f)        Fluent, Inc. (the company that runs the websites where Defendants direct
 8                       victims).
 9             Amazon is not granted leave at this time to serve additional Rule 45 subpoenas on other
10    companies or individuals (e.g., banks, credit card companies, internet service providers, etc.)
11    that may be discovered from the information possessed by the companies identified in the
12    previous paragraph, and must seek such leave by filing a motion or motions with the Court.
13

14             DATED this 18th day of October 2018.
15

16                                                    A
                                                      RICARDO S. MARTINEZ
17                                                    CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING AMAZON’S MOTION
                                                                                  Davis Wright Tremaine LLP
     FOR EXPEDITED DISCOVERY - 3                                                           L AW O F FI CE S
      4834-3322-1746v.1 0051461-002010                                               1201 Third Avenue, Suite 2200
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
